   Case: 1:18-cv-01959 Document #: 290 Filed: 07/26/21 Page 1 of 6 PageID #:4886




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


KAREN TICHY, MAARTEN ALBARDA,                           Case No. 1:18-cv-01959
and BARRY BAGNATO,
                                                        Judge Rebecca R. Pallmeyer
                               Plaintiffs,
       v.                                               Magistrate Judge M. David Weisman

HYATT CORPORATION; HILTON
DOMESTIC OPERATING COMPANY INC.;
SIX CONTINENTS HOTELS, INC.;
MARRIOTT INTERNATIONAL, INC.;
WYNDHAM HOTEL GROUP, LLC; and
CHOICE HOTELS INTERNATIONAL, INC.,

                               Defendants.


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, through their

undersigned counsel of record, hereby stipulate and agree as follows:

       WHEREAS, Plaintiffs Karen Tichy, Maarten Albarda, and Barry Bagnato (“Plaintiffs”)

filed their fifth amended complaint against Defendants Hyatt Corporation, Hilton Domestic

Operating Company Inc., Six Continents Hotels, Inc., Marriott International, Inc., Wyndham

Hotel Group, LLC, and Choice Hotels International, Inc. (“Defendants”) on June 24, 2021,

which dropped Plaintiffs’ claim for money damages; and

       WHEREAS, on July 22, 2021, Plaintiffs and Defendants agreed to resolve all remaining

claims in this action.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that all claims by

any party in the action Tichy, et al. v. Hyatt Corporation, et al., No. 1:18-cv-01959 (N.D. Ill.) be

dismissed with prejudice.
  Case: 1:18-cv-01959 Document #: 290 Filed: 07/26/21 Page 2 of 6 PageID #:4887




DATED: July 26, 2021                        Respectfully submitted,


For Defendant Hyatt Corporation:            For Plaintiffs:

By: /s/ Sean M. Berkowitz                   By: /s/ Jeannie Y. Evans

Sean M. Berkowitz (ARDC No. 6209701)        Steve W. Berman
LATHAM & WATKINS LLP                        Nick Styant-Browne (pro hac vice)
330 North Wabash Avenue, Suite 2800         1301 Second Ave, Suite 2000
Chicago, IL 60611                           Seattle, WA 98101
T: (312) 876-7700                           T: (206) 623-7292
F: (312) 933-9767                           F: (206) 623-0594
sean.berkowitz@lw.com                       steve@hbsslaw.com
                                            nick@hbsslaw.com
Christopher S. Yates (pro hac vice)
Brendan A. McShane (pro hac vice)           Jeannie Y. Evans
LATHAM & WATKINS LLP                        Peter A. Shaeffer
505 Montgomery Street, Suite 2000           HAGENS BERMAN SOBOL SHAPIRO LLP
San Francisco, CA 94111-6538                455 Cityfront Plaza Drive, Suite 2410
T: (415) 391-0600                           Chicago, IL 60611
F: (415) 395-8095                           T: (708) 628-4949
chris.yates@lw.com                          F: (708) 628-4950
brendan.mcshane@lw.com                      jeannie@hbsslaw.com
                                            petersh@hbsslaw.com
For Defendant Hilton Domestic Operating
Company Inc.:                               Elaine T. Byszewski (pro hac vice)
                                            HAGENS BERMAN SOBOL SHAPIRO LLP
By: /s/ Carrie C. Mahan                     301 N. Lake Ave, Suite 920
                                            Pasadena, CA 91101
Carrie C. Mahan (ARDC No. 459802)           T: (213) 330-7150
WEIL, GOTSHAL & MANGES LLP                  elaine@hbsslaw.com
2001 M Street, N.W.
Washington, D.C. 20036                      Counsel for Plaintiffs
T: (202) 682-7000
carrie.mahan@weil.com

Randi W. Singer (ARDC No. 2946671)
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, NY 10153
Tel: (212) 310-8000
Randi.singer@weil.com

Stephen J. Siegel (ARDC No. 6209054)
Brian E. Cohen (ARDC No. 6303076)
NOVACK AND MACEY LLP
100 North Riverside Plaza
Chicago, IL 60606
T: (312) 419-6900
ssiegel@novackmacey.com
bcohen@novackmacey.com



                                          -2-
  Case: 1:18-cv-01959 Document #: 290 Filed: 07/26/21 Page 3 of 6 PageID #:4888



For Defendant Six Continents Hotels, Inc.:

By: /s/ Zachary Fardon

Zachary Fardon (ARDC No. 6292156)
KING & SPALDING LLP
111 N. Wacker Drive
Suite 3800
Chicago, IL 60606
Tel: (312) 995-6333
Fax: (312) 995-6330
zfardon@kslaw.com

Jeffrey S. Cashdan (ARDC No. 6203950)
Emily Shoemaker Newton (pro hac vice)
Danielle Chattin (pro hac vice)
Lohr A. Beck (pro hac vice)
Logan Robert Hobson
KING & SPALDING LLP
1180 Peachtree Street, NE
Atlanta, GA 30309
Tel: (404) 572-4600
Fax: (404) 572-5100
jcashdan@kslaw.com
enewton@kslaw.com
dchattin@kslaw.com
lohr.beck@kslaw.com
lhobson@kslaw.com

For Defendant Marriott International, Inc.:

By: /s/ Shari Ross Lahlou

Shari Ross Lahlou (pro hac vice)
DECHERT LLP
1900 K Street, NW
Washington, D.C., 20006
T: (202) 261-3300
F: (202) 261-3333
Shari.Lahlou@Dechert.com

Jeffrey L. Poston (pro hac vice)
Luke van Houwelingen (pro hac vice)
Britton D. Davis (pro hac vice)
CROWELL & MORING LLP
1001 Pennsylvania Avenue, NW
Washington, DC 20004
T: (202) 624-2500
F: (202) 628-5611
JPoston@crowell.com
LvanHouwelingen@crowell.com
bdavis@crowell.com




                                             -3-
  Case: 1:18-cv-01959 Document #: 290 Filed: 07/26/21 Page 4 of 6 PageID #:4889



Adam A. Kelly
Andrew R. DeVooght
LOEB & LOEB LLP
321 North Clark Street, Suite 2300
Chicago, IL 60654
T: (312) 464-3100
F: (312) 873-4187
akelly@loeb.com
adevooght@loeb.com

For Defendant Wyndham Hotel Group,
LLC:

By: /s/ Paula J. Morency

Paula J. Morency
Ann H. MacDonald
Michael K. Molzberger
Kevin J. Whelan
SCHIFF HARDIN LLP
233 S. Wacker Drive, Suite 7100
Chicago, IL 60606
T: (312) 258-5500
F: (312) 258-5600
pmorency@schiffhardin.com
amacdonald@schiffhardin.com
mmolzberger@schiffhardin.com

Robert J. Wierenga
Jessica A. Sprovtsoff (pro hac vice)
SCHIFF HARDIN LLP
350 South Main Street, Suite 210
Ann Arbor, MI 48104
T: (734) 222-1500
F: (734) 222-1501
rwierenga@schiffhardin.com
jsprovtsoff@schiffhardin.com

For Defendant Choice Hotels International,
Inc.:

By: /s/ Justin W. Bernick

Justin W. Bernick
Molly Pallman
Olga Fleysh
HOGAN LOVELLS US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
T: (202) 637-5600
F: (202) 637-5910
justin.bernick@hoganlovells.com
molly.pallman@hoganlovells.com


                                         -4-
 Case: 1:18-cv-01959 Document #: 290 Filed: 07/26/21 Page 5 of 6 PageID #:4890



olga.fleysh@hoganlovells.com

Jacob D. Koering
MILLER, CANFIELD, PADDOCK, AND STONE
P.L.C.
225 West Washington Street, Suite 2600
Chicago, IL 60606
T: (312) 460-4272
F: (312) 460-4201
koering@millercanfield.com




                                         -5-
   Case: 1:18-cv-01959 Document #: 290 Filed: 07/26/21 Page 6 of 6 PageID #:4891




                                  CERTIFICATE OF SERVICE

       The undersigned attorney of record hereby certifies that on July 26, 2021, the foregoing

was electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notifications of such filings to all counsel of record.



                                                       /s/ Jeannie Y. Evans




                                                 -6-
